Notice of Pre-AIA  or AIA  Status
The present application, filed on (2/14/2020), is being examined under the pre-AIA  first to invent provisions.   Claims (1-20) were examined in a Non-Final on 08/06/2021. This office action is in response to Applicants submission dated 11/5/2021. Claims 1-20 are pending and being examined.
The submission includes replacement sheets of drawing and amendments to claims 1, 10 and 15 so that the rejection of claims 1, 10 and 15 and dependent claims is removed.
Additional amendments to claims have made them subject to double patenting rejection over claims of allowed patent 9741546. 
The Applicant has however submitted a Terminal Disclaimer with respect to Patent 9741546.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Suemasa et al in view of Okuda et al do not disclose: 
“plurality of access tubes positioned symmetrically through the chamber body and below the central support member to provide access to the central region, wherein each access tube is vertically spaced a distance from the processing region; a plurality of evacuation passages positioned in the bottom wall of the upper liner and symmetrically disposed about the central axis of the substrate support assembly; and Page 2 7046841PATENT Serial No. 16/791,947 Atty. Dkt. No. APPM/16242USC06 a plurality of evacuation channels symmetrically disposed in the chamber body, each evacuation channel of the plurality of evacuation channels extends between two of the plurality of access tubes and each evacuation channel of the plurality of evacuation channels extends below a corresponding one of the plurality of evacuation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716